                   Case 15-10827        Doc 119     Filed 07/02/19      Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                 GREENBELT DIVISION

In re:                                                      Case No. 15-10827-LSS
         ERIN A CALLEN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        NANCY L. SPENCER GRIGSBY, chapter 13 trustee, submits the following Final
Report and Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The
trustee declares as follows:

         1) The case was filed on 01/21/2015.

         2) The plan was confirmed on 05/26/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/06/2017, 06/18/2018, 04/30/2019.

         5) The case was dismissed on 06/14/2019.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,188.93.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
                Case 15-10827           Doc 119     Filed 07/02/19           Page 2 of 4




Receipts:

       Total paid by or on behalf of the debtor               $23,617.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $23,617.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $0.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,659.42
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,659.42

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ABSOLUTE REHABILITATIVE THERA    Unsecured         210.00           NA              NA            0.00       0.00
ALEXANDRIA VANECK CO             Unsecured          60.67           NA              NA            0.00       0.00
AMCA COLLECTION AGENCY           Unsecured          40.91           NA              NA            0.00       0.00
AMERICAN INFOSOURCE LP           Unsecured         189.32        125.65          125.65           0.00       0.00
ASF INTERNATIONAL                Unsecured          54.98           NA              NA            0.00       0.00
ASSOCIATED CREDIT SERVICES INC   Unsecured         365.33           NA              NA            0.00       0.00
BB&T                             Unsecured         470.86           NA              NA            0.00       0.00
BECKET & LEE LLP                 Unsecured         564.03        564.03          564.03           0.00       0.00
BERKS CREDIT & COLL              Unsecured         329.00           NA              NA            0.00       0.00
BOSTWICK LABORATORIES INC        Unsecured          52.00           NA              NA            0.00       0.00
CAPITAL MANAGEMENT               Unsecured         989.20           NA              NA            0.00       0.00
CAPITAL ONE                      Unsecured      1,442.29            NA              NA            0.00       0.00
CAPITAL ONE BANK                 Unsecured      1,067.91            NA              NA            0.00       0.00
CCA                              Unsecured         385.98           NA              NA            0.00       0.00
CHILDRENS HOSPITAL               Unsecured          20.00           NA              NA            0.00       0.00
CLEAR SPRING LOAN SERVICES       Unsecured      5,946.82            NA              NA            0.00       0.00
COMCAST                          Unsecured         348.00           NA              NA            0.00       0.00
COMPTROLLER OF MARYLAND          Priority             NA            NA              NA            0.00       0.00
CREDIT MANAGEMENT INC            Unsecured         348.62           NA              NA            0.00       0.00
DAVID LAVINE                     Unsecured      2,065.00            NA              NA            0.00       0.00
FIRST CREDIT SERVICES            Unsecured         376.53           NA              NA            0.00       0.00
FMS INC                          Unsecured         564.03           NA              NA            0.00       0.00
GE MONEY BANK                    Unsecured         797.91           NA              NA            0.00       0.00
GE MONEY BANK                    Unsecured          10.00           NA              NA            0.00       0.00
GINNYS                           Unsecured         604.00           NA              NA            0.00       0.00
HAROLD LANDIS DDS                Unsecured          50.00           NA              NA            0.00       0.00
HOWARD COUNTY GENERAL HOSPIT     Unsecured         270.47           NA              NA            0.00       0.00
KOHLS                            Unsecured         564.00           NA              NA            0.00       0.00
LAUREL LAKES FOOT AND ANKLE      Unsecured         495.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         885.35           NA              NA            0.00       0.00
MERCHANTS AND MEDICAL            Unsecured         564.03           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
                Case 15-10827          Doc 119     Filed 07/02/19       Page 3 of 4




Scheduled Creditors:
Creditor                                      Claim         Claim        Claim        Principal       Int.
Name                                Class   Scheduled      Asserted     Allowed         Paid          Paid
MESON & AZOULAY DDS             Unsecured         113.01           NA          NA             0.00        0.00
MONTGOMERY COUNTY               Unsecured         360.00           NA          NA             0.00        0.00
NATIONSTAR MORTGAGE LLC         Unsecured            NA            NA          NA             0.00        0.00
NCO FINANCIAL SERVICES          Unsecured         495.00           NA          NA             0.00        0.00
NORTHLAND GROUP                 Unsecured         289.30           NA          NA             0.00        0.00
OLD NAVY                        Unsecured          57.20           NA          NA             0.00        0.00
OMNI CREDIT MANAGEMENT INC      Unsecured         152.48           NA          NA             0.00        0.00
PADDER HEALTH SERVICES LLC      Unsecured          50.00           NA          NA             0.00        0.00
PATIENT FIRST                   Unsecured         152.68           NA          NA             0.00        0.00
PINNACLE CREDIT SERVICE         Unsecured         423.00           NA          NA             0.00        0.00
PORTFOLIO                       Unsecured      1,442.00            NA          NA             0.00        0.00
RUSH CARE INC                   Unsecured         117.00           NA          NA             0.00        0.00
SANDY SPRING BANK               Unsecured         588.80           NA          NA             0.00        0.00
SN SERVICING CORPORATION        Secured      279,212.87    275,747.54    28,821.08      21,957.58         0.00
SYNCB/HH GREGG                  Unsecured            NA            NA          NA             0.00        0.00
TD BANK                         Unsecured            NA            NA          NA             0.00        0.00
THD/CBNA                        Unsecured            NA            NA          NA             0.00        0.00
UNIQUE MANAGEMENT SERVICES IN   Unsecured         429.62           NA          NA             0.00        0.00
UNITED STATES TREASURY - IRS    Priority             NA            NA          NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal                Interest
                                                           Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00             $0.00                   $0.00
      Mortgage Arrearage                               $28,821.08        $21,957.58                   $0.00
      Debt Secured by Vehicle                               $0.00             $0.00                   $0.00
      All Other Secured                                     $0.00             $0.00                   $0.00
TOTAL SECURED:                                         $28,821.08        $21,957.58                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00               $0.00
       Domestic Support Ongoing                              $0.00                $0.00               $0.00
       All Other Priority                                    $0.00                $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                $689.68                $0.00               $0.00


Disbursements:

       Expenses of Administration                            $1,659.42
       Disbursements to Creditors                           $21,957.58

TOTAL DISBURSEMENTS :                                                                       $23,617.00


UST Form 101-13-FR-S (09/01/2009)
                  Case 15-10827         Doc 119       Filed 07/02/19      Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 07/02/2019                             By:/s/ NANCY L. SPENCER GRIGSBY
                                                                  Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
